On information charging that he did sell to one Luther Coffee one pint of alcohol, the plaintiff in error, Bob Hinch, was convicted and his punishment assessed at confinement in the county jail for sixty days and a fine of two hundred fifty dollars. The judgment and sentence was entered in pursuance of the verdict. To reverse this judgment an appeal was taken by filing in this court on June 4, 1914, a petition in error with case-made. No brief was filed and no appearance made on behalf of plaintiff in error when the case was called for final submission. Whereupon the attorney general moved that the judgment be affirmed for failure to prosecute the appeal. It appearing, for the reasons stated, that the appeal herein has been abandoned, the judgment will be affirmed, and the case remanded to the trial court with directions to enforce its judgment therein. *Page 730